Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 1 of 13 Page ID #:1




 1   KAZEROUNI LAW GROUP, APC
     Yana A. Hart (SBN: 306499)
 2   yana@kazlg.com
     Alan Gudino (SBN: 326738)
 3   2221 Camino Del Rio South, Suite 101
     San Diego, California 92108
 4   Telephone: (619) 233-7770
     Facsimile: (800) 520-5523
 5
     Attorneys for Plaintiff
 6   TAMARA CLEVELAND f/k/a TAMARA LAWSON
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   TAMARA CLEVELAND F/K/A                   Case No.   5:21-cv-00026
     TAMARA LAWSON,
13                                            COMPLAINT FOR VIOLATIONS
                      Plaintiff,              OF:
14
                v.                                (1) THE FAIR DEBT
15
     ABSOLUTE RESOLUTIONS, VIII,                      COLLECTION PRACTICES
16   LLC; PERSOLVE, LLC; and THE                      ACT, 15 U.S.C. § 1692 ET
     RESOLUTION LAW GROUP, APC,                       SEQ.; AND
17
                      Defendants.                 (2) THE ROSENTHAL FAIR
18                                                    DEBT COLLECTION
                                                      PRACTICES ACT, CAL. CIV.
19
                                                      CODE § 1788 ET SEQ.
20
                                              JURY TRIAL DEMANDED
21
22
23
24
25
26
27
28
                                            -1-
                                       COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 2 of 13 Page ID #:2




 1                                     INTRODUCTION
 2         1.     The United States Congress has found abundant evidence of the use of
 3   abusive, deceptive, and unfair debt collection practices by many debt collectors, and
 4   it has determined that abusive debt collection practices contribute to a number
 5   personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of
 6   individual privacy. Congress wrote the Fair Debt Collection Practices Act
 7   (“FDCPA”) to eliminate abusive debt collection practices by debt collectors, to ensure
 8   that those debt collectors who refrain from using abusive debt collection practices are
 9   not competitively disadvantaged, and to promote consistent State action to protect
10   consumers against debt collection abuses.
11         2.     The California legislature has similarly determined that the banking and
12   credit system and that the grantors of credit to consumers are dependent upon the
13   collection of just and owing debts and that unfair or deceptive collection practices
14   undermine the public confidence that is essential to the continued functioning of the
15   banking and credit system and to the sound extensions of credit to consumers. The
16   Legislature has further determined that there is a need to ensure that debt collectors
17   exercise this responsibility with fairness, honesty and due regard for the debtor’s
18   rights and that debt collectors must be prohibited from engaging in unfair or deceptive
19   acts or practices.
20         3.     Tamara Cleveland, formerly known as Tamara Lawson (“Plaintiff”),
21   through her attorneys, brings this Complaint against Absolute Resolutions, VIII, LLC
22   (“AR”), Persolve, LLC (“Persolve”), and The Resolution Law Group, APC (“RLG”)
23   (collectively, “Defendants”) for violations of the Fair Debt Collection Practices Act,
24   15 U.S.C. § 1692 et seq. and California’s Rosenthal Fair Debt Collection Practices
25   Act (“Rosenthal”), Cal. Civ. Code § 1788 et seq.
26         4.     Plaintiff makes these allegations on information and belief, with the
27   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
28   Plaintiff alleges on personal knowledge.
                                                -2-
                                            COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 3 of 13 Page ID #:3




 1         5.     While many violations are described below with specificity, this
 2   Complaint alleges violations of each statute cited in its entirety.
 3         6.     Unless otherwise indicated, the use of Defendants’ names in this
 4   Complaint includes all agents, employees, officers, members, directors, heirs,
 5   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 6   insurers of Defendants.
 7         7.     Unless otherwise stated, all conduct engaged in by Defendants took place
 8   in California.
 9         8.     All violations by Defendants were knowing, willful, and intentional, and
10   Defendants did not maintain procedures reasonably adapted to avoid these violations.
11         9.     All violations alleged regarding the FDCPA are material violations of the
12   FDCPA as these violations would limit the ability of a hypothetical least sophisticated
13   debtor to make an intelligent choice as to the alleged debt and actions that should be
14   taken to resolve the alleged debt.
15                                JURISDICTION & VENUE
16         10.    This Court has federal question jurisdiction pursuant to 28 U.S.C. §
17   1331, because this case arises from a violation of federal law, the FDCPA.
18         11.    Pursuant to 28 U.S.C. § 1367, this Court also has supplemental
19   jurisdiction to adjudicate the alleged violations of the Rosenthal Act.
20         12.    This Court has personal jurisdiction over Defendants because
21   Defendants regularly collect debts in California on behalf of their creditor clients.
22   Further, as illustrated below, Defendants directed their unlawful collection practices
23   at Plaintiff in Riverside, California.
24         13.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
25   (i) Plaintiff resides in the County of Riverside, State of California, which is within
26   this judicial district; (ii) the conduct complained of herein occurred within this judicial
27   district; and (iii) Defendants conducted business within this judicial district at all
28   times relevant.
                                                -3-
                                              COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 4 of 13 Page ID #:4




 1                                PARTIES & DEFINITIONS
 2         14.      Plaintiff is a “consumer” as that term is used in 15 U.S.C. § 1692(3) and
 3   a “debtor” California Civil Code § 1788.2(h). Plaintiff is also a resident of Riverside
 4   County in the State of California.
 5         15.      Defendant AR is, and at all times mentioned herein, was a Limited
 6   Liability Company organized under the laws of Arizona.
 7         16.      Upon information and belief, Defendant AR is headquartered in San
 8   Diego, California. Defendant AR is authorized to and regularly does conduct business
 9   within the State of California.
10         17.      Defendant AR regularly collects or attempts to collect, directly or
11   indirectly, debts owed or due or asserted to be owed or due, as illustrated below. In
12   doing so, Defendant AR uses instrumentalities of interstate commerce and the mail
13   for the principal purpose of collecting debts. Therefore, Defendant AR is a “debt
14   collector,” as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code §
15   1788.2(c).
16         18.      Defendant Persolve is, and at all times mentioned herein, was a Limited
17   Liability Company organized under the laws of Delaware.
18         19.      Upon information and belief, Defendant Persolve is headquartered in
19   Northridge, California. Defendant Persolve is authorized to and regularly does
20   conduct business within the State of California.
21         20.      Defendant Persolve regularly collects or attempts to collect, directly or
22   indirectly, debts owed or due or asserted to be owed or due, as illustrated below. In
23   doing so, Defendant Persolve uses instrumentalities of interstate commerce and the
24   mail for the principal purpose of collecting debts. Therefore, Defendant Persolve is a
25   “debt collector,” as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code
26   § 1788.2(c).
27         21.      Defendant RLG is, and at all times mentioned herein, was a Professional
28   Corporation organized under the laws of California.
                                               -4-
                                            COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 5 of 13 Page ID #:5




 1         22.     Upon information and belief, Defendant RLG is headquartered in
 2   Northridge, California. Defendant RLG is authorized to and regularly does conduct
 3   business within the State of California.
 4         23.     Defendant RLG regularly collects or attempts to collect, directly or
 5   indirectly, debts owed or due or asserted to be owed or due, as illustrated below. In
 6   doing so, Defendant RLG uses instrumentalities of interstate commerce and the mail
 7   for the principal purpose of collecting debts. Therefore, Defendant RLG is a “debt
 8   collector,” as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code §
 9   1788.2(c).
10         24.     Upon information and belief, RLG and Persolve are related in some way,
11   and work in a principal/agent relationship in the furtherance of debt collection efforts.
12         25.     This matter involves a “consumer credit transaction” i.e., a transaction
13   between Plaintiff and Defendants (or Defendants’ predecessor(s)), in which property
14   or money was acquired on credit primarily for personal, family, or household
15   purposes. See Cal. Civ. Code §§ 1788.2(e), (f); 15 U.S.C. §§ 1692a(5) & 1679a(2).
16         26.     This case involves money, property or their equivalent, due or owing or
17   alleged to be due or owing from a natural person by reason of a consumer credit
18   transaction. As such, this action arises out of a “consumer debt” and “consumer
19   credit” as those terms are defined by California Civil Code § 1788.2(f) and 15 U.S.C.
20   § 1692a(5).
21                              FACTUAL ALLEGATIONS
22         27.     Sometime prior to September 24, 2015, Plaintiff is alleged to have
23   incurred certain financial obligations owed to Capital One Retail Card Services, Inc.
24   which were allegedly sold to AR for collection purposes (the “Debt”).
25         28.     These allegedly incurred financial obligations were money, property, or
26   their equivalent, due or owing or alleged to be due or owing from a natural person by
27   reason of a consumer transaction. As such, this action arises out of a “consumer debt”
28
                                                -5-
                                            COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 6 of 13 Page ID #:6




 1   and “consumer credit” as those terms are defined by 15 U.S.C. § 1692a(5) and Cal.
 2   Civ. Code § 1788.2(f).
 3         29.    On September 24, 2015, AR filed a case in the Superior Court of
 4   California in the County of Riverside (Case No. RIC1511445) in an attempt to collect
 5   upon the Debt.
 6         30.    On March 30, 2016, AR was awarded a default judgment against
 7   Plaintiff in the amount of $4,061.31.
 8         31.    Between March 30, 2016 and November 1, 2018, Plaintiff made $1,500
 9   in payments on the Debt.
10         32.    On or around November 1, 2018, Plaintiff began having difficulty
11   making payments on the Debt.
12         33.    Plaintiff was in poor health at the time; she had open heart surgery in
13   July 2017 and was diagnosed with “End Stage Kidney Disease” in July 2018.
14         34.    Plaintiff requires daily dialysis treatment as a result of her “End Stage
15   Kidney Disease.”
16         35.    Due in part to her health issues, Plaintiff was beginning to have difficulty
17   paying the Debt on or around November 1, 2018.
18         36.    Sometime prior to January 10, 2019, RLG and/or Persolve became the
19   account servicer for the Debt, although the Debt was still owned by AR.
20         37.    Sometime prior to January 10, 2019, Plaintiff called the collections
21   department at RLG/Persolve to explain her financial difficulties and request that her
22   monthly payments be reduced.
23         38.    RLG/Persolve agreed that Plaintiff could make monthly $100 payments
24   as an accommodation to Plaintiff.
25         39.    RLG sent Plaintiff a letter dated January 10, 2019, in which RLG
26   provided that Plaintiff’s balance on the Debt was $3,710.60. The letter also
27   acknowledged Plaintiff’s new reduced payment schedule of $100 per month.
28   ///
                                               -6-
                                             COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 7 of 13 Page ID #:7




 1         40.     Between January 10, 2019 and November 18, 2019, Plaintiff paid $700
 2   toward the Debt.
 3         41.     Plaintiff’s payments on the Debt after the default judgment was entered
 4   against her consisted of the $1,500 made prior to January 10, 2019, and the $700 made
 5   between January 10, 2019 and November 18, 2019, a total of $2,200.
 6         42.     On June 1, 2020, RLG filed a Memorandum of Costs After Judgment,
 7   Acknowledgment of Credit, and Declaration of Accrued Interest (“MC”) in Case No.
 8   RIC1511445 in Superior Court of California in the County of Riverside.
 9         43.     The MC provided—falsely—that Plaintiff had paid only $2,100 on the
10   Debt, instead of the $2,200 she had paid since the default judgment was executed in
11   March 2016.
12         44.     The incorrect payment amount of $2,100 was applied to the accrued
13   interest first, which was calculated at $1,294.62 as of June 1, 2020. The remaining
14   $805.38 was credited to the judgment principal of $4,061.31, reducing the principal
15   amount to $3,255.93.
16         45.     The accrued interest still owed after payments were credited was
17   $139.16, which brought the total Debt to $3,435.09.
18         46.     A Writ of Execution was issued on June 29, 2020 reflecting an amount
19   owed by Plaintiff of $3,435.09 based on the MC filed by RLG.
20         47.     The inaccurate representations made by RLG caused an incorrect
21   balance to be ordered by the court in the Writ of Execution.
22         48.     On July 31, 2020, a document titled “Final Return to Court Writ of
23   Execution” was filed in Case No. RIC1511445 in the Superior Court of California in
24   the County of Riverside.
25         49.     The July 31, 2020 document filed by Persolve indicated that Persolve
26   had wrongly filed for Plaintiff’s wages to be garnished on August 8, 2016 through an
27   Earnings Withholding Order in order to collect upon the Debt.
28   ///
                                              -7-
                                           COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 8 of 13 Page ID #:8




 1         50.    Persolve’s actions caused Plaintiff’s wages to be garnished in an amount
 2   of $1,273.92 between August 8, 2016 and July 31, 2020.
 3         51.    Plaintiff worked at the State of California Department of Public Health
 4   on or around August 8, 2016.
 5         52.    The State of California Department of Public Health was named as the
 6   “Garnishee” on the July 31, 2020 document filed by Persolve.
 7         53.    The $1,273.92 amount was ultimately refunded on December 6, 2016.
 8         54.    On August 4, 2020, RLG filed a document in Case No. RIC1511445 to
 9   levy Plaintiff’s bank account in the amount of $2,902.73.
10         55.    On or around August 4, 2020, Plaintiff called RLG and spoke to Jeff
11   Hanson (“Hanson”).
12         56.    Plaintiff called to discuss the Debt and to ask why RLG filed to levy
13   Plaintiff’s bank account.
14         57.    Hanson was rude and disrespectful to Plaintiff during the phone call.
15         58.    Hanson screamed at Plaintiff, incorrectly telling her that she had “not
16   been making any payments.”
17         59.    Hanson lied to Plaintiff regarding the payments in order to collect upon
18   the Debt.
19         60.    On August 7, 2020, Hanson sent Plaintiff an email from the email
20   address jhanson@persolve.com.
21         61.    Hanson informed Plaintiff that her total amount owed on August 7, 2020
22   was $3,694.90 and encouraged Plaintiff to call “Jenaya” at 818-534-3138 to discuss
23   resolution and to “prevent additional execution attempts.”
24         62.    Upon information and belief, the telephone number 818-534-3138
25   belongs to Persolve.
26         63.    The amount Hanson represented Plaintiff owed on the Debt as of August
27   7, 2020 was $3,694.90, even though the Writ of Execution was issued on June 29,
28   2020 for $3,435.09.
                                             -8-
                                          COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 9 of 13 Page ID #:9




 1         64.    The $259.81 difference between the amount Hanson represented
 2   Plaintiff owed on August 7, 2020 ($3,694.90) and the amount authorized by the
 3   Superior Court on June 29, 2020 ($3,435.09) was not authorized by law or by the
 4   contract relating to the Debt.
 5         65.    The email from Hanson also listed the payments Plaintiff had made on
 6   the Debt, with the payments totaling $2,200 between September 16, 2016 and
 7   November 18, 2019.
 8         66.    Plaintiff was confused and frustrated because the email from Hanson
 9   seemed to indicate an inaccurate balance on the Debt.
10         67.    Defendants used harassing language on a telephone call with Plaintiff
11   and misrepresented the true amount of the Debt.
12         68.    As a result of Defendants’ actions, Plaintiff experienced stress,
13   frustration, and mental anguish.
14                                      15 U.S.C. § 1692e
15         69.    The Rosenthal Act incorporates its federal counterpart, the FDCPA,
16   through Cal. Civ. Code § 1788.17. This incorporation includes 15 U.S.C. § 1692e,
17   which provides:
18               A debt collector may not use any false, deceptive, or
                 misleading representation or means in connection with the
19               collection of any debt. Without limiting the general
20               application of the foregoing, the following conduct is a
                 violation of this section:
21               …(2) The false representation of…
22               (A) the character, amount, or legal status of any debt.

23         70.    RLG and Persolve contacted Plaintiff by email on August 7, 2020 and
24   represented that Plaintiff owed $3,694.90, and they indicated in the email that Plaintiff
25   had paid $2,200 between September 16, 2016 through November 18, 2019.
26         71.    RLG had also filed a memorandum of costs with the California Superior
27   Court indicating that Plaintiff had paid only $2,100 on the Debt on June 1, 2020.
28   ///
                                               -9-
                                            COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 10 of 13 Page ID #:10




  1           72.   RLG had also obtained a Writ of Execution from the California Superior
  2   Court, indicating the total Debt amount was $3,435.09 as of June 29, 2020.
  3           73.   Thus, RLG provided a different payment history to the California
  4   Superior Court from the payment history RLG provided to Plaintiff on August 7,
  5   2020.
  6           74.   RLG falsely represented the amount owed to Plaintiff on at least one
  7   occasion.
  8           75.   Furthermore, AR is vicariously liable for the actions taken by RLG as its
  9   agent, because AR is itself a debt collector. See Muhammad v. Reese Law Grp., APC,
 10   No. 16cv2513-MMA (BGS), 2017 U.S. Dist. LEXIS 64274, at *11 (S.D. Cal. Apr.
 11   27, 2017) (“The Ninth Circuit has held that debt collectors can be vicariously liable
 12   under the FDCPA for the conduct of their attorneys in collecting debts on their
 13   behalf.”) (citing Fox v. Citicorp, 15 F.3d 1507, 1516 (9th Cir. 1994)).
 14           76.   For these reasons, Defendants violated 15 U.S.C. § 1692e(2).
 15           77.   Because the Rosenthal Act incorporates the relevant section of the
 16   FDCPA, for the above reasons, Defendants also violated Cal. Civ. Code § 1788.17.
 17                                     15 U.S.C. § 1692d
 18           78.   The Rosenthal Act incorporates its federal counterpart, the FDCPA,
 19   through Cal. Civ. Code § 1788.17. This incorporation includes 15 U.S.C. § 1692d,
 20   which provides: “[a] debt collector may not engage in any conduct the natural
 21   consequence of which is to harass, oppress, or abuse any person in connection with
 22   the collection of a debt.”
 23           79.   When Plaintiff spoke on the phone to Hanson, he screamed at Plaintiff
 24   and falsely told her that she had not made any payments on the Debt, despite Plaintiff
 25   making payments totaling $2,200.
 26           80.   The natural consequence of the language and tone used by Hanson is to
 27   harass, as Hanson attempted to make Plaintiff feel guilty and like she was a bad person
 28   for not paying the Debt.
                                               - 10 -
                                            COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 11 of 13 Page ID #:11




  1         81.      As a result of the harassing language, Plaintiff felt stress, anxiety, and
  2   felt disrespected.
  3         82.      Upon information and belief, Hanson works for Persolve as evidenced
  4   by his email address: jhanson@persolve.com.
  5         83.      Further, Hanson sent the January 10, 2019 letter from RLG, indicating
  6   that Hanson also works for RLG, or that the entity is associated with Persolve.
  7         84.      Therefore, RLG and Persolve violated 15 U.S.C. § 1692d.
  8         85.      Further, AR is vicariously liable for the actions taken by RLG as its
  9   agent, because AR is itself a debt collector. See Muhammad, No. 16cv2513-MMA
 10   (BGS), 2017 U.S. Dist. LEXIS 64274, at *11 (“The Ninth Circuit has held that debt
 11   collectors can be vicariously liable under the FDCPA for the conduct of their attorneys
 12   in collecting debts on their behalf.”) (citing Fox v. Citicorp, 15 F.3d 1507, 1516 (9th
 13   Cir. 1994)).
 14         86.      Because the Rosenthal Act incorporates the relevant section of the
 15   FDCPA, for the above reasons, Defendants also violated Cal. Civ. Code §1788.17.
 16                                   CAUSES OF ACTION
 17                                           COUNT I
 18                     FAIR DEBT COLLECTION PRACTICES ACT
 19                                  15 U.S.C. §§ 1692 et seq.
 20         87.      Plaintiff repeats, re-alleges, and incorporates by reference, all other
 21   paragraphs above.
 22         88.      The foregoing acts and omissions constitute numerous and multiple
 23   violations of the FDCPA, including but not limited to each and every one of the
 24   above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
 25         89.      As a result of each and every violation of the FDCPA, Plaintiff is entitled
 26   to any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an
 27   amount up to $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
 28   attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).
                                                - 11 -
                                              COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 12 of 13 Page ID #:12




  1                                          COUNT II
  2             ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
  3                              Cal. Civ. Code §§ 1788-1788.32
  4            90.   Plaintiff repeats, re-alleges, and incorporates by reference, all other
  5   paragraphs above.
  6            91.   The foregoing acts and omissions constitute numerous and multiple
  7   violations of the Rosenthal Act, including but not limited to each and every one of the
  8   above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32.
  9            92.   As a result of each and every violation of the Rosenthal Act, Plaintiff is
 10   entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 11   damages for a knowing or willful violation in the amount up to $1,000, pursuant to
 12   Cal. Civ. Code § 1788.30(b); and reasonable attorneys’ fees and costs pursuant to Cal.
 13   Civ. Code § 1788.30(c).
 14                                  PRAYER FOR RELIEF
 15            WHEREFORE, Plaintiff prays that judgment be entered against Defendants,
 16   and that Plaintiff be awarded damages from Defendants, as follows:
 17                                          COUNT I
 18                     FAIR DEBT COLLECTION PRACTICES ACT
 19                                   15 U.S.C. § 1692 et seq.
 20         • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
 21         • An award of statutory damages of $1,000, pursuant to 15 U.S.C. §
 22            1692k(a)(2)(A);
 23         • An award of costs of litigation and reasonable attorneys’ fees, pursuant to 15
 24            U.S.C. § 1692k(a)(3); and
 25         • Any other relief this Court deems just and proper.
 26   ///
 27   ///
 28   ///
                                                - 12 -
                                              COMPLAINT
Case 5:21-cv-00026-JGB-SHK Document 1 Filed 01/06/21 Page 13 of 13 Page ID #:13




  1                                           COUNT II
  2           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
  3                               Cal. Civ. Code §§ 1788-1788.32
  4      • An award of actual damages pursuant to California Civil Code § 1788.30(a);
  5      • An award of statutory damages of $1,000, pursuant to Cal. Civ. Code §
  6          1788.30(b);
  7      • An award of costs of litigation and reasonable attorneys’ fees, pursuant to Cal.
  8          Civ. Code § 1788.30(c); and
  9      • Any other relief this Court deems just and proper.
 10                               DEMAND FOR JURY TRIAL
 11          93.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a
 12   trial by jury of any and all triable issues.
 13
 14   Dated: January 5, 2021
 15                                      KAZEROUNI LAW GROUP, APC
 16
 17                                      By                   s/ Yana A. Hart
 18                                                          YANA A. HART
                                                             yana@kazlg.com
 19
 20                                                         Attorney for Plaintiff
                                                          TAMARA CLEVELAND
 21
 22
 23
 24
 25
 26
 27
 28
                                                 - 13 -
                                              COMPLAINT
